Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1, 5-6, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Non-Patent Literature “IBM Research | Speeding up Deep Learning Services: When GPUs Meet Container Clouds” (“NPL IBM”).
Regarding claim 1, NPL IBM teaches a method for scheduling a resource for a deep learning framework (pages 10-11 and 16-19 teaching the scheduling of GPU resources for a given task/job, where the research as presented per pages 5-9 and 34 clearly contemplate that the task/job is pertinent to deep learning as recited), comprising: 
querying statuses of all deep learning job objects from a Kubernetes platform at a predetermined interval (“liveness check” as described per pages 9 and 20, which is described as a periodic probe for GPU states); and 
submitting, in response to finding from the queried deep learning job objects a deep learning job object including a status conforming to a resource request submission status, a resource request to the Kubernetes platform to schedule a physical machine where the Kubernetes platform is located to initiate a deep learning training task (the liveness check as mentioned above is a precursor for determining whether the GPU is available for future scheduling, where availability is a state that conforms to being amenable for scheduling to satisfy a request/task/job to a GPU (and hence a physical machine is taught or at least related thereto), and where the scheduling/orchestration as described throughout the presentation is facilitated by Kubernetes – see for example page 8 discussing the use of container-level scheduling/management via Kubernetes, as shown in more detail per pages 9-11, and see also pages 21, 23-25, and 28 providing the additional context that Kubernetes is leveraged to accomplish the cloud-based deep learning objectives contemplated by the researchers/presenters), 
wherein the method is performed by at least one processor (the GPU resource scheduling and related management is performed by the scheduler, GPU allocator, and other connected components as shown on page 10, and to do the functions as described the Examiner believes that a computing resource with processor and memory elements is at least implicitly required).

Regarding claim 5, NPL IBM teaches the method according to claim 1, wherein the scheduling the physical machine where the Kubernetes platform is located to initiate the deep learning training task comprises: 
receiving the resource request via an application programming interface server service of the Kubernetes platform, to create a resource object (page 23 showing the receipt of a resource request or ; 
asynchronously monitoring the created resource object via a scheduler service of the Kubernetes platform, to allocate the created resource object to a sub-node and running a container corresponding to the resource object via the sub-node, to complete the deep learning training task (page 23 as discussed above, where the workload as scheduled is subject to Kubernetes, and its “scheduler” and an “actively manages” step “to ensure that … state matches the user’s declared intentions” per the request, which the Examiner equates with “monitoring” and where the monitoring is asynchronous as recited in relation to the workload performance, e.g. executing in separate threads and presumably on different physical processors at separate nodes as the page 23 figure/drawing indicates, and where the minion nodes as shown are clearly sub-nodes where the request’s workload is being performed via the minion’s container/clusters).

Regarding claim 6, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.

Regarding claim 10, the claim includes the same or similar limitations as claim 5 discussed above, and is therefore rejected under the same rationale.

Regarding claim 11, the claim includes the same or similar limitations as claim 1 discussed above, and is therefore rejected under the same rationale.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 2-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over NPL IBM in view of U.S. Patent Application Publication No. 2017/0366425 (“Latapie”).
Regarding claim 2, NPL IBM teaches the method according to claim 1, as discussed above.  NPL IBM does not teach defining the deep learning object as implemented in the detail as further recited wherein the deep learning job object includes: a nodegroup parent attribute; and an image sub-attribute set under the nodegroup parent attribute; and a resource configuration sub-attribute set under the nodegroup parent attribute.  Rather, the Examiner relies upon LATAPIE to teach what NPL IBM may otherwise lack, see e.g. Latapie’s [0025]-[0026] discussing a deep learning framework that can be implemented in a virtualized container-based environment per [0029] that the Examiner believes is comparable to that contemplated per NPL IBM, where [0035] discusses different types of data, each features, as processed by different models in a manner that that Examiner believes is amendable to the containerized processing as explicitly taught per Latapie and would readily translate to processing in the comparable environment per NPL IBM.  The Examiner respectfully submits that a parent-level attribute for the type of varied processing per Latapie’s [0035] would be something like the “task ID” taught per NPL IBM’s page 10 and where at the sub-level there would be different feature sets per different types of data, as taught per Latapie’s [0034]-[0035], that is comparable to the recited “attribute set” instances under the parent tier, and that the job requirements (e.g., mapping of a job to a number of GPUs needed) taught per NPL IBM’s pages 16-18 is equivalent to the recited “resource configuration” that would be operative for the job at large and as realized on per-container/node level as discussed in NPL IBM’s pages 16-18.
The aforementioned references both relate to container/cluster-based distributed processing in aid of deep learning objectives/purposes.  Hence, the references as discussed are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Latapie’s framework for varied features and models to accomplish a deep learning objective, e.g. as discussed per Latapie’s [0035], into a cloud-based processing framework as contemplated by NPL IBM, such that the variable data and features per Latapie could be the practical basis for the disparate clustering/containerization as contemplated by NPL IBM’s Kubernetes-based framework, such that different types of data (sound data verses appearance data, per Latapie’s [0035] for example) could be appropriately processed via the different models, as contemplated by Latapie, in parallel by different computing resources at the different containers/clusters as orchestrated by Kubernetes.

Regarding claim 3, NPL IBM in view of Latapie teaches the method according to claim 2, as discussed above.  The aforementioned references teach the further limitations wherein the submitting, extracting, in response to finding from the queried deep learning job objects a deep learning job object including a status conforming to a new creation status, a resource configuration sub-attribute of the deep learning job object including the status conforming to the new creation status and sending, based on the extracted resource configuration sub-attribute, the resource request to an application programming interface server service of the Kubernetes platform, to request a container resource and a network policy (as discussed above in relation to claim 2, the proposed combination of NPL IBM and Latapie allows processing of different data features via different models for a deep learning objective per Latapie can be at different clusters/containers as contemplated by NPL IBM, and would intuitively be on the basis of the feature/data differentiation (e.g., sound data verses appearance data per Latapie’s [0035] for example), and to accomplish that the different data types/flows as contemplated by Latapie is necessarily analyzed and routed to different models per the example discussion of Latapie’s [0025]-[0037], which involves an extraction as discussed therein and a sending step per the appropriate model at the appropriate cluster/container per Kubernetes and NPL IBM, and this level of scheduling/orchestration is subject to the benefits per NPL IBM’s pages 16-19 which includes selective bundling and/or spreading techniques, which the Examiner equates with the recited “network policy”).

Regarding claim 7, the claim includes the same or similar limitations as claim 2 discussed above, and is therefore rejected under the same rationale.

Regarding claim 8, the claim includes the same or similar limitations as claim 3 discussed above, and is therefore rejected under the same rationale.


8.	Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over NPL IBM in view of U.S. Patent No. 10048987 (“Graham”).
Regarding claim 4, NPL IBM teaches the method according to claim 1, as discussed above.  NPL IBM teaches GPU allocation and exposure to containers, e.g. per page 11 and also pages 16-19, such that it can be argued that the reference teaches wherein the submitting, in response to finding from the queried deep learning job objects a deep learning job object including a status conforming to a resource request submission status, a resource request to the Kubernetes platform comprises: allocating/assigning, in response to finding from the queried deep learning job objects a deep learning job object including a status conforming to a termination status, a resource of the deep learning job object including the status conforming to the termination status, see e.g., NPL IBM’s “liveness check” as described per pages 9 and 20, which is a precursor for the assignment/scheduling of a resource to a task/job.  While a conditioned assignment/scheduling is taught, the Examiner respectfully submits that NPL IBM does not teach a similar step that as akin to reclaiming as further recited.  Rather, the Examiner relies upon GRAHAM to teach what NPL IBM otherwise lacks, see e.g., Graham’s column 4 first two paragraphs, teaching the scheduling of resources to a new job once the prior job is completed/finished.
The aforementioned references both relate to container/cluster-based distributed processing in aid of deep learning objectives/purposes.  Hence, the references as discussed are similarly related and therefore analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Graham’s resource rescheduling aspect into a cloud-based processing framework as contemplated by NPL IBM, such that resources can be flexibly and readily applied to varied processing needs in achieving the contemplated deep learning objectives in a 

Regarding claim 9, the claim includes the same or similar limitations as claim 4 discussed above, and is therefore rejected under the same rationale.


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2010/0094999 Rama
US 2018/0260687 Kanno
US 2019/0102667 Bashkirov
US 10891156 Zhao
US 2017/0220949 Feng
US 9830192 Crouchman
US 9983909 Tyde
US 2019/0163536 Parees
US 10719369 Aithal
US 10599471 Hilton
US 10360053 Christensen
US 2018/0143858 Sanjabi
US 2018/0285166 Roy
US 2019/0205164 Kumar
US 2019/0324766 Parthasarathy
US 2018/0068031 Hewavitharana
US 2012/0331249 Benjamin
US 11057469 Lv
CN 103533086A Feng
Non-Patent Literature “Autoscaling Deep Learning Training with Kubernetes”
Non-Patent Literature “The Docker Ecosystem: Scheduling and Orchestration”
Non-Patent Literature “Scaling Kubernetes to 2,500 Nodes”
Non-Patent Literature “PaddlePaddle Fluid: Elastic Deep Learning on Kubernetes”
Non-Patent Literature “Run Deep Learning With PaddlePaddle On Kubernetes”

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOURJO DASGUPTA whose telephone number is (571)272-7207. The examiner can normally be reached M-F 8am-5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571 272 9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/SHOURJO DASGUPTA/Primary Examiner, Art Unit 2174